NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                   STEPHEN MICHAEL NARDI, Petitioner.

                          No. 1 CA-CR 13-0618 PRPC
                                FILED 2-5-2015


     Petition for Review from the Superior Court in Maricopa County
                             No. CR 91-00111
                   The Honorable Jeanne M. Garcia, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Stephen Michael Nardi, Tucson
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Margaret H. Downie, Judge Patricia K. Norris, and Judge
Randall M. Howe delivered the decision of the court.
                             STATE v. NARDI
                            Decision of the Court


PER CURIAM:

¶1            Stephen M. Nardi petitions this court for review from the
dismissal of his notice of post-conviction relief. We have considered the
petition for review and, for the following reasons, grant review but deny
relief.

¶2             A jury convicted Nardi of first degree murder and attempted
first degree murder in 1991. The trial court sentenced him to imprisonment
for life with a possibility of parole after twenty-five years for first degree
murder and a consecutive term of seven years’ imprisonment for attempted
first degree murder. We affirmed Nardi’s convictions and sentences on
direct appeal. State v. Nardi, 1 CA-CR 91-1165 (Ariz. App. Oct. 15, 1992)
(mem. decision). Nardi now seeks review of the summary dismissal of the
notice of his second post-conviction relief proceeding. We have jurisdiction
pursuant to Arizona Rule of Criminal Procedure 32.9(c).

¶3             Nardi argues the United States Supreme Court opinions in
Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Martinez v. Ryan, 132 S. Ct. 1309
(2012), constitute significant changes in the law that permit him to raise
untimely claims of ineffective assistance of trial counsel in state court. We
disagree.

¶4             In Lafler, the Court held that a defendant has a right to
effective assistance of counsel during the plea bargaining process. Lafler,
132 S. Ct. at 1384. Lafler, however, is not a significant change in the law as
applied in Arizona. Arizona has long recognized that the right to effective
assistance of counsel extends to the plea bargaining process and that
counsel must adequately communicate all plea offers to the defendant.
State v. Donald, 198 Ariz. 406, 413, ¶¶ 14-17, 10 P.3d 1193, 1200 (App. 2000).

¶5             In Martinez, the Court held: “Where, under state law, claims
of ineffective assistance of trial counsel must be raised in an initial-review
collateral proceeding, a procedural default will not bar a federal habeas
court from hearing a substantial claim of ineffective assistance at trial if, in
the initial-review collateral proceeding, there was no counsel or counsel in
that proceeding was ineffective.” Martinez, 132 S. Ct. at 1320. This holding
simply means Nardi may seek habeas corpus relief in federal court based
on ineffective assistance of trial counsel if he can first show either that he
had no counsel in his first post-conviction relief proceeding or that counsel
in his first post-conviction relief proceeding was ineffective. Martinez does




                                       2
                           STATE v. NARDI
                          Decision of the Court

not require a state court to consider all untimely claims of ineffective
assistance of counsel raised in post-conviction proceedings.

¶6           For the reasons stated, we grant review but deny relief.




                                  :ama




                                    3